*332On Petition for a Rehearing.
Woods, J.
The appellant claims that “An executor or administrator has the right to proceed and complete the settlement of a decedent’s estate with the moneys of the decedent. He is charged with the duty to administer the assets of the decedent, pay debts out of such assets, and to pay over to the distributees the balance;” and that, according to Rodman v. Rodman, 54 Ind. 444, “When property or money, which does not belong to the estate of a decedent, may come into the possession of a party who happens to be the administrator of such estate, such party can not, by charging himself, as such administrator, with such property or money, make such property or money a part of the assets of his decedent’s estate, nor can ho, by so doing, render the estate of his decedent, or himself as administrator, liable for such property or money to the lawful owner thereof.” And upon this authority and others cited, which are claimed to tend in the same direction, counsel insist that the record of the final settlement was no bar to the plaintiff’s action to recover the money which she advanced to the defendant from her private purse to enable him to make that settlement. We do not dispute the authorities cited, and there is nothing inconsistent therewith in the principal opinion. We held, and still hold, that the complaint shows no cause of action to recover the money so advanced, or damages on account thereof, because the complaint shows that the defendant appropriated said moneys for the plaintiff’s sole use, and that the only cause of action really set forth is for the assets of the estate which the defendant had misappropriated, or not accounted for, and against such claim the final settlement Is a clear bar.
The petition is overruled, with costs.